Case 3:19-cr-00166-TJC-JRK Document 24 Filed 11/06/19 Page 1 of 2 PageID 88




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  v.                                               CASE NO. 3:19-cr-113-J-32JBT

  KYLE MARCOTTE
  _________________________________

  UNITED STATES OF AMERICA

  v.                                               CASE NO. 3:19-cr-166-J-32JRK

  DAVID LANE BYRNS
  _________________________________

                         NOTICE OF RELATED CASES

        The United States of America, via the undersigned, notifies this

  honorable court, pursuant to Rule 1.04(b) of the Local Rules of the United

  States District Court, Middle District of Florida, of the existence of these

  cases, which involve substantially similar issues of law and fact.

                                              Respectfully submitted,

                                              MARIA CHAPA LOPEZ
                                              United States Attorney

                                    By:    /s/ Tysen Duva
                                           Tysen Duva
                                           Assistant United States Attorney
                                           Federal Bar No. 0603511
                                           300 N. Hogan Street, Suite 700
                                           Jacksonville, Florida 32202
                                           Telephone: (904) 301-6300



                                          1
Case 3:19-cr-00166-TJC-JRK Document 24 Filed 11/06/19 Page 2 of 2 PageID 89




                                            Facsimile: (904) 301-6310
                                            E-mail: Tysen.Duva@usdoj.gov


                                            ALLAN MEDINA
                                            Acting Deputy Chief
                                            Criminal Division, Fraud Section

                                     By:    /s/ Gary A. Winters
                                            Gary A. Winters
                                            James V. Hayes
                                            Trial Attorneys
                                            Criminal Division, Fraud Section
                                            1400 New York Ave., N.W.
                                            Washington, D.C. 20005
                                            Telephone: (202) 598-2382
                                            Email: Gary.Winters@usdoj.gov


                          CERTIFICATE OF SERVICE

         I hereby certify that on November 6, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         John Justin Johnston, Esquire
         Jesse Dreicer, Esquire
         Counsel for Defendant David Lane Byrns

         Henry M. Coxe, III, Esquire
         Allan F. Brooke, II, Esquire
         Counsel for Defendant Kyle Marcotte


                                            /s/ Tysen Duva
                                            Tysen Duva
                                            Assistant United States Attorney




                                           2
